         Case 7:20-cv-10488-KMK Document 23 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 REGENERON PHARMACEUTICALS,
 INC.,

               Plaintiff,

        v.                                        Case No. 20-CV-10488 (KMK)

 UNITED STATES DEPARTMENT OF                      ECF Case
 HEALTH AND HUMAN SERVICES,

 ALEX M. AZAR II, in his official capacity
 as Secretary of the United States Department
 of Health and Human Services,

 CENTERS FOR MEDICARE AND
 MEDICAID SERVICES, and

 SEEMA VERMA, in her official capacity as
 the Administrator of the Centers for
 Medicare and Medicaid Services,

               Defendants.


        NOTICE OF PLAINTIFF REGENERON PHARMACEUTICALS, INC.’S
                 MOTION FOR LEAVE TO FILE UNDER SEAL

       PLEASE TAKE NOTICE that upon (i) the accompanying Memorandum of Law in

Support of Plaintiff Regeneron Pharmaceuticals, Inc.’s Motion for Leave to File Under Seal (the

“Motion”), and (ii) the Declaration of Daniel Cellucci in Support of Plaintiff’s Motion,

dated December     1,      2020,   the   undersigned   will   move   this   Court    before   the

Honorable    _______________________, United States District Judge, in               ____, at the

United States Courthouse, 300 Quarropas Street, White Plains, New York 10601, at a date

and time to be determined by the Court, for an Order directing that (1) portions of the

Memorandum of Law in support of Plaintiff’s Order to Show Cause for a Preliminary

Injunction, Temporary Restraining
         Case 7:20-cv-10488-KMK Document 23 Filed 12/11/20 Page 2 of 2




Order, and an Expedited Briefing Schedule containing the Confidential Information (as that term

is used in the Motion) be redacted and sealed in this matter and remain sealed unless and until the

seal is lifted by Order of the Court, (2) portions of the Declaration of Richard O’Neal in support

of Plaintiff’s Order to Show Cause for a Preliminary Injunction, Temporary Restraining Order,

and an Expedited Briefing Schedule containing the Confidential Information (as that term is used

in the Motion) be redacted and sealed in this matter and remain sealed unless and until the seal is

lifted by Order of the Court, and (3) granting such other further relief as the Court may deem just

and proper.



Dated:   New York, New York
         December 1, 2020                      Respectfully submitted,


Granted.                                         /s/ Robert W. Allen
12/11/2020                                       Robert W. Allen, P.C.
                                                 Daniel Cellucci
                                                 KIRKLAND & ELLIS LLP
                                                 601 Lexington Avenue
                                                 New York, NY 10022
                                                 Telephone: (212) 446-4800
                                                 Facsimile: (212) 446-4900
                                                 bob.allen@kirkland.com
                                                 dan.cellucci@kirkland.com

                                                 Paul D. Clement (pro hac vice forthcoming)
                                                 George W. Hicks, Jr. (pro hac vice forthcoming)
                                                 KIRKLAND & ELLIS LLP
                                                 1301 Pennsylvania Ave. NW
                                                 Washington, D.C. 20004
                                                 Tel: (202) 389 5000
                                                 Fax: (202) 389-5200
                                                 paul.clement@kirkland.com
                                                 george.hicks@kirkland.com

                                                 Counsel for Plaintiff Regeneron
                                                 Pharmaceuticals, Inc.




                                                2
